 
 
I 
108th CONGRESS 2d Session 
H. R. 3992 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2004 
Mr. Tancredo (for himself and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the National Environmental Policy Act of 1969 to require preparation of statements regarding the environmental impacts of legal and illegal immigration. 
 
 
1.Statements describing the environmental impacts of legal and illegal immigrationSection 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) is amended— 
(1)by inserting (a) before the first sentence; and 
(2)by adding at the end the following: 
 
(b)The Secretary of Homeland Security and the Administrator of the Environmental Protection Agency shall jointly prepare and publish every 5 years a statement in accordance with subsection (a)(2)(C) with respect to the environmental impacts of legal and illegal immigration, for use in determining and setting appropriate and environmentally sustainable levels for legal immigration and the most effective measures needed to prevent illegal immigration. . 
 
